Case: 11-20331     Document: 00511785984         Page: 1     Date Filed: 03/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 13, 2012
                                     No. 11-20331
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHARLES L. STRINGER,

                                                  Plaintiff-Appellant

v.

ED PETERS; BOBBY DELAUGHTER; CHARLES KNAUSS; CHARLES
HEDGEPETH; HENRY CLAY, III; ET AL,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1085


Before KING, JOLLY, and SMITH, Circuit Judges.
PER CURIAM:*
        Charles L. Stringer filed in district court a civil RICO complaint pursuant
to 18 U.S.C. § 1961 et seq. against numerous defendants. The district court
dismissed his complaint with prejudice citing “a variety of reasons, including res
judicata and want of jurisdiction.” The district court also denied Stringer’s
Federal Rule of Civil Procedure 59(e) motion to alter or amend judgment and his
motion to proceed in forma pauperis (IFP) on appeal.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20331   Document: 00511785984      Page: 2   Date Filed: 03/13/2012

                                  No. 11-20331

      Stringer now seeks leave from this court to proceed IFP on appeal. His
IFP motion is construed as a challenge to the district court’s denial of leave to
proceed IFP on appeal. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
The district court may deny a motion for leave to appeal IFP by certifying that
the appeal is not taken in good faith and by providing written reasons for the
certification.   See id.; FED. R. APP. P. 24(a)(2).       To comply with the
written-reasons requirement, it suffices that the district court incorporate by
reference its decision dismissing the complaint on the merits. See Baugh, 117
F.3d at 202 n.21. In this case, the district court did not explain whether the
denial of IFP was based upon a lack of good faith or Stringer’s failure to show
that he was indigent. However, the financial affidavit provided by Stringer in
support of his IFP motion in the district court indicates that he is indigent, and
the district court granted him leave to proceed IFP when he filed his complaint.
The district court’s denial of his IFP motion also did not provide any written
reasons or reference the judgment of dismissal.
      In the interests of judicial economy and prudence, we may meld the
decisions regarding an IFP motion and the underlying appeal when appropriate.
See Baugh, 117 F.3d at 202. In this case, the district court’s judgment of
dismissal with prejudice does not provide this court with sufficient information
to permit reasoned consideration of any of the stated or inferred bases for that
dismissal.
      Accordingly, Stringer’s motion for appointment of counsel is DENIED, his
motion to proceed IFP on appeal is GRANTED, the district court’s judgment of
dismissal is VACATED, and the case is REMANDED for further consideration
by the district court. In doing so, we do not express any opinion as to the
underlying merits of Stringer’s claims.




                                        2